Title: To James Madison from William C. C. Claiborne, 16 April 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 16 April 1806, New Orleans. “Late accounts from Nachitoches state, that the Spanish Force has been withdrawn from the Sabine, and that the orders given to cross that river and establish a Post near Nachetoches, were countermanded by the Governor General of Taxus; It is probable therefore that, for the present, every thing will remain tranquil on our Frontier.
                    “We have a report in circulation, that our differences with Spain are settled; that the Florida’s are ceded to the United States; and the western Boundary of Louisiana agreed on. I do not know the authority for this report; it however has acquired credit here, and will give rise to some speculations; it is even said that Companies are formed to purchase large Tracts of Land in East and West Florida, and that their Agents are selected.
                    “The date of my last Letter from the Department of State, was the 10. of February; since which I have neither seen or heard any thing on which I could rely, that would enable me to form any opinion as to the state of our affairs with spain.”
                